DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Application Number 16/577,747 filed on 09/20/2019.
Claims 1-11 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should 
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities: 

Claim 10 appears to be independent and should therefore include all limitations of claim 1 rather than simply referring to claim 1. 
Claim 11 appears to be independent and should therefore include all limitations of claim 10 rather than simply referring to claim 10.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an input unit” in claims 1 and 7,
“an output unit” in claims 1-2, and 7,
“a user identification unit” in claims 1, and 7-8,
“a driving condition identification unit” in claims 1, 7, and 9.

“The driving condition identification unit 10 includes an on-board sensor 12 implemented as a speed sensor and an on-board navigation device 14 integrated into a navigation system in a manner known to the person skilled in the art and interacting with the same.” (Detailed Description – 26th paragraph)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an input unit for input of at least one user command” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of being “designed such that other forms of interaction between the user and the input unit are also made possible in addition to at least one voice command. For example, the input unit can also be designed for the input of at least one manual user command.” There is no disclosure of any particular structure, either explicitly or inherently, to be designed. The use of “designed such that other forms of interaction between the user and the input unit are also made possible in addition to at least one voice command. For example, the input unit can also be designed for the input of at least one manual user command” is not adequate structure for performing the being designed function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
an output unit for output of at least one selectable vehicle setting” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of outputting “a multiplicity of selectable vehicle settings in a previously defined sequence for selection as a function of the identified user and/or of the identified driving condition.” There is no disclosure of any particular structure, either explicitly or inherently, to output. The use of “a multiplicity of selectable vehicle settings in a previously defined sequence for selection as a function of the identified user and/or of the identified driving condition” is not adequate structure for performing the outputting function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a user identification unit to identify the user” in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function of being “implemented as a voice identification unit.” There is no disclosure of any particular structure, either explicitly or inherently, to being implemented. The use of “implemented as a voice identification unit” is not adequate structure for performing the being implemented function because it does not describe a particular structure for the function and does not provide enough description for one of ordinary skill in the art to understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
A similar analysis may be conducted for independent claim 7.
Claims 2-6 and 8-11 are also rejected due to their dependency on claims 1 and 7.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed functions of, for example, outputting at least one selectable vehicle setting of the vehicle to the user in claim 1. The specification does not demonstrate that applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 2-6 and 8-11 are also rejected due to their dependency on claims 1 and 7.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Dependent claims 10-11 can be infringed without infringing independent claim 1 so these are not proper dependent claims. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. These claims are directed towards a computer program product and are delineated by computer program instructions or computer code (in this case a user interface). Therefore, these claims appear to be directed towards software and software per se is not a statutory category of patentable subject matter. Appropriate correction and/or clarification is required. The Office recommends amending the claims so that more structural features are recited in the bodies of these claims.
Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, these claims are directed towards a computer program product and a computer-readable medium but the claims do not recite a device (e.g. a computer) which is used for carrying out the program. Therefore, these claims are not tied to a statutory class of invention. In order to overcome this rejection, the Office recommends amending the claims so that they recite a device (e.g. a computer) which is used in carrying out the program. The applicants are reminded, however, that any amendment(s) to the claim(s) must have support in the specification as it was originally filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Pub. No. 2016/0240189 A1) in view of Pandurangarao (U.S. Pub. No. 2018/0130353 A1).

Regarding Claim 1:
Lee teaches:
A method for a user/vehicle interface of a vehicle,, (“The present invention relates to a vehicle controllable through speech recognition and a method of controlling the vehicle.” (Lee: Background – 3rd paragraph))
comprising an input unit for input of at least one user command of a user,,
an output unit for output of at least one selectable vehicle setting of the vehicle to the user,, (“a display 200 may be disposed at the center of the center fascia 42 to display information related to the vehicle 10 and provide an interface for receiving a control instruction.” (Lee: Detailed Description – 45th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the display to be the output unit based on its ability to output information related to the vehicle and control instructions.)
and a controller connected in a signal-transmitting manner to the input unit and to the output unit, the method comprising:, (“The voice controller may be configured to generate the control process based on the plurality of control instructions input through the display. The voice controller may also be configured to determine an execution order of the control process based on an order in which the plurality of control instructions are input (e.g., received by a user).” (Lee: Summary – 12th paragraph) Examiner Note: The examiner is interpreting the controller to be connected in a signal-transmitting manner to both the input and output units based on its configuration in FIG. 3 and connection to the input unit and to the display (considered to be the output unit in this case) that is part of the AVN.)
selecting via the controller the at least one vehicle setting output, (“The voice controller may be configured to execute the plurality of control instructions” (Lee: Summary – 10th paragraph))
by means of the output unit, (“a display 200” (Lee: Detailed Description – 45th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the display to be the output unit based on its ability to output information related to the vehicle and control instructions.
as a function of the at least one user command entered by means of the input unit and implemented at least partially as a voice command;, (“a speech recognition operation of recognizing a user speech to acquire a voice command” (Lee: Summary – 6th paragraph))
and identifying, via a user identification unit, an identification of the user, (“a speech recognition unit configured to recognize speech to acquire a voice command” (Lee: Summary – 9th paragraph))
wherein the output of the at least one vehicle setting selectable by the user takes place as a function of the user identified by the user identification unit, (“a speech recognition unit configured to recognize speech to acquire a voice command” (Lee: Summary – 9th paragraph))
Lee does not teach but Pandurangarao teaches:
and/or via a driving condition identification unit, a driving condition of the vehicle,, (“The roadway obstacle and navigation system may further be configured to receive data from an obstacle identification and route determination system corresponding to one or more roadway obstacles, determine a location of the vehicle relative to the roadway obstacles” (Pandurangarao: Brief Summary – 6th paragraph))
and/or of the driving condition identified by the driving condition identification unit., (“The roadway obstacle and navigation system may further be configured to receive data from an obstacle identification and route determination system corresponding to one or more roadway obstacles, determine a location of the vehicle relative to the roadway obstacles” (Pandurangarao: Brief Summary – 6th paragraph))
Lee with these above aforementioned teachings from Pandurangarao in order to create a safe and user-friendly vehicle and user interface system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s vehicle and method of controlling the same with Pandurangarao’s system for identifying roadway obstacles based on vehicular data as “the requisite for active user interaction, may contribute to distracted driving leading to motor vehicle accidents which, in some instances, may cause injury and/or death.” (Pandurangarao: Background – 2nd paragraph) Combining Lee and Pandurangarao would create “systems and methods for determining roadway obstacles based on vehicular data without necessitating active user input during vehicle operation” (Pandurangarao: Background – 2nd paragraph), in order for drivers to “be apprised of such obstacles in advance of potential encounters.” (Pandurangarao: Background – 2nd paragraph)
Regarding Claim 2:
Lee in view of Pandurangarao, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
The method according to claim 1, wherein the output unit outputs a plurality of selectable vehicle settings, (“a display 200 may be disposed at the center of the center fascia 42 to display information related to the vehicle 10 and provide an interface for receiving a control instruction.” (Lee: Detailed Description – 45th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the display to be the output unit based on its ability to output information related to the vehicle and control instructions.
[…] in a previously defined sequence for selection […], (“determining an execution order of the control process based on an input order of the plurality of control instructions.” (Lee: Summary – 8th paragraph))
[…] as a function of the identified user […], (“a speech recognition unit 110 configured to recognize speech of the user” (Lee: Detailed Description – 46th paragraph, FIG. 3))
Lee does not teach but Pandurangarao teaches:
[…] and/or of the identified driving condition., (“environmental conditions data such as nearby vehicles, vehicle spacing, traffic levels, road conditions and obstacles, traffic obstructions, animals, cyclists, pedestrians, precipitation levels, light levels, sun position, and other conditions” (Pandurangarao: Detailed Description – 24th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Pandurangarao in order to create a safe and user-friendly vehicle and user interface system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s vehicle and method of controlling the same with Pandurangarao’s system for identifying roadway obstacles based on vehicular data as “the requisite for active user interaction, may contribute to distracted driving leading to motor vehicle accidents which, in some instances, may cause injury and/or death.” (Pandurangarao: Background – 2nd paragraph) Combining Lee and Pandurangarao
Regarding Claim 3:
Lee in view of Pandurangarao, as shown in the rejection above, discloses the limitations of claim 2. Lee further teaches:
The method according to claim 2, wherein the previously defined sequence is automatically determined by the controller as a function of at least one previously made selection of at least one vehicle setting., (“The voice controller may be configured to execute the plurality of control instructions based on an execution order of the control process. In particular, the plurality of control instructions may be performed simultaneously or sequentially based on the execution order of the control process.” (Lee: Summary – 10th paragraph) Examiner Note: The examiner is interpreting the execution order of the control process to be a previously made selection of at least one vehicle setting.)
Regarding Claim 4:
Lee in view of Pandurangarao, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
The method according to claim 1, wherein the user is identified on the basis of his speech., (“Specifically, the speech recognition unit 110 may be configured to extract an actual voice period by detecting a start point and an end point of phonetic information in the input speech. Then, the speech recognition unit 110 may be configured to extract a feature vector from the extracted actual voice period using a Cepstrum technique, a linear predictive coding (LPC) technique, a Mel-Frequency Cepstral Coefficient (MFCC) technique, a filter bank energy technique, or the like. The speech recognition unit 110 may be configured to recognize the speech of the user by applying a previously stored Examiner Note: The examiner is interpreting the user to be identified by his speech based on the speech recognition unit’s technology.)
Regarding Claim 5:
Lee in view of Pandurangarao, as shown in the rejection above, discloses the limitations of claim 1. Lee does not teach but Pandurangarao teaches:
The method according to claim 1, wherein the driving condition is identified by sensor data from at least one on-board sensor and/or navigation data from a navigation system., (“The sensors 111 of vehicle 110 may further include one or more cameras and proximity sensors capable of recording additional conditions inside or outside of the vehicle 110. Internal cameras may detect conditions such as the number of the passengers in the vehicle 110, and potential sources of driver distraction within the vehicle (e.g., pets, phone usage, and unsecured objects in the vehicle). External cameras and proximity sensors may be configured to detect environmental conditions data such as nearby vehicles, vehicle spacing, traffic levels, road conditions and obstacles, traffic obstructions, animals, cyclists, pedestrians, precipitation levels, light levels, sun position, and other conditions that may factor into driving operations of vehicle 110.” (Pandurangarao: Detailed Description – 24th paragraph, FIG. 1))
Lee with these above aforementioned teachings from Pandurangarao in order to create a safe and user-friendly vehicle and user interface system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s vehicle and method of controlling the same with Pandurangarao’s system for identifying roadway obstacles based on vehicular data as “the requisite for active user interaction, may contribute to distracted driving leading to motor vehicle accidents which, in some instances, may cause injury and/or death.” (Pandurangarao: Background – 2nd paragraph) Combining Lee and Pandurangarao would create “systems and methods for determining roadway obstacles based on vehicular data without necessitating active user input during vehicle operation” (Pandurangarao: Background – 2nd paragraph), in order for drivers to “be apprised of such obstacles in advance of potential encounters.” (Pandurangarao: Background – 2nd paragraph)
Regarding Claim 6:
Lee in view of Pandurangarao, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
The method according to claim 1, wherein the user selects the at least one vehicle setting solely with voice commands, preferably solely with one single voice command., (“To receive speech of the user, a voice receiving unit 60 may be disposed within the vehicle. In particular, the voice receiving unit 60 may include a microphone configured to convert a voice signal of the user into an electric signal. The voice receiving unit 60 may also include a noise removal filter configured to remove (e.g., filter) noise of the voice signal.” (Lee: Detailed Description – 43rd paragraph, FIG. 2) Examiner Note: The examiner is interpreting the voice receiving unit to solely receive voice commands.)
Regarding Claim 7:
Lee teaches:
A user/vehicle interface of a vehicle, comprising:, (“The present invention relates to a vehicle controllable through speech recognition and a method of controlling the vehicle.” (Lee: Background – 3rd paragraph))
an input unit for input of at least one user command of a user;, (“The input unit 80 may be configured to receive a control instruction input by the user” (Lee: Detailed Description – 47th paragraph, FIG. 3))
an output unit for output of at least one selectable vehicle setting of the vehicle to the user;, (“a display 200 may be disposed at the center of the center fascia 42 to display information related to the vehicle 10 and provide an interface for receiving a control instruction.” (Lee: Detailed Description – 45th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the display to be the output unit based on its ability to output information related to the vehicle and control instructions.)
and a controller connected in a signal-transmitting manner to the input unit and to the output unit,, (“The voice controller may be configured to generate the control process based on the plurality of control instructions input through the display. The voice controller may also be configured to determine an execution order of the control process based on an order in which the plurality of control instructions are input (e.g., received by a user).” (Lee: Summary – 12th paragraph) Examiner Note: The examiner is interpreting the controller to be connected in a signal-transmitting manner to both the input and output units based on its configuration in FIG. 3 and connection to the input unit and to the display (considered to be the output unit in this case) that is part of the AVN.)
wherein the input unit is designed for input of at least one voice command, (“The input unit 80 may be configured to receive a control instruction input by the user, and output an electric signal that corresponds to the received control instruction. The input unit 80 may include the first and second manipulation units 33 and 52” (Lee: Detailed Description – 47th paragraph, FIG. 3) Lee further describes how the first manipulation unit that is part of the input unit is able to receive voice commands and states “a first manipulation unit 33 may be further provided in the steering wheel 30. Using the first manipulation unit 33, a user may control settings of the vehicle 10 or input a control instruction to the vehicle 10. For example, the user may start speech recognition using the first manipulation unit 33. Further, the first manipulation unit 33 may include an input device, such as a push button, a membrane button, or a dial” (Lee: Detailed Description – 43rd paragraph, FIG. 2))
and the controller is designed for selection of the at least one vehicle setting output, (“The voice controller may be configured to execute the plurality of control instructions” (Lee: Summary – 10th paragraph))
by means of the output unit, (“a display 200” (Lee: Detailed Description – 45th paragraph, FIG. 2) Examiner Note: The examiner is interpreting the display to be the output unit based on its ability to output information related to the vehicle and control instructions.)
as a function of the at least one voice command;,
and a user identification unit to identify the user, (“a speech recognition unit configured to recognize speech to acquire a voice command” (Lee: Summary – 9th paragraph))
wherein the controller is designed such that the output of the at least one vehicle setting selectable by the user takes place, (“The voice controller may be configured to execute the plurality of control instructions” (Lee: Summary – 10th paragraph))
as a function of the user identified by the user identification unit, (“a speech recognition unit configured to recognize speech to acquire a voice command” (Lee: Summary – 9th paragraph))
Lee does not teach but Pandurangarao teaches:
and/or a driving condition identification unit to identify a driving condition of the vehicle,, (“The roadway obstacle and navigation system may further be configured to receive data from an obstacle identification and route determination system corresponding to one or more roadway obstacles, determine a location of the vehicle relative to the roadway obstacles” (Pandurangarao: Brief Summary – 6th paragraph))
and/or of the driving condition identified by the driving condition identification unit., (“The roadway obstacle and navigation system may further be configured to receive data from an obstacle identification and route determination system corresponding to one or more roadway obstacles, determine a location of the vehicle relative to the roadway obstacles” (Pandurangarao: Brief Summary – 6th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Pandurangarao in order to create a safe and user-friendly vehicle and user Lee’s vehicle and method of controlling the same with Pandurangarao’s system for identifying roadway obstacles based on vehicular data as “the requisite for active user interaction, may contribute to distracted driving leading to motor vehicle accidents which, in some instances, may cause injury and/or death.” (Pandurangarao: Background – 2nd paragraph) Combining Lee and Pandurangarao would create “systems and methods for determining roadway obstacles based on vehicular data without necessitating active user input during vehicle operation” (Pandurangarao: Background – 2nd paragraph), in order for drivers to “be apprised of such obstacles in advance of potential encounters.” (Pandurangarao: Background – 2nd paragraph)
Regarding Claim 8:
Lee in view of Pandurangarao, as shown in the rejection above, discloses the limitations of claim 7. Lee further teaches:
The user/vehicle interface according to claim 7, wherein the user identification unit is implemented as a voice identification unit., (“a speech recognition unit configured to recognize speech to acquire a voice command” (Lee: Summary – 9th paragraph))
Regarding Claim 9:
Lee in view of Pandurangarao, as shown in the rejection above, discloses the limitations of claim 7. Lee does not teach but Pandurangarao teaches:
The user/vehicle interface according to claim 7, wherein the driving condition identification unit has at least one on-board sensor and/or a navigation system., (“The sensors 111 of vehicle 110 may further include one or more cameras and proximity sensors capable of recording additional conditions inside or outside of the vehicle 110. 
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Lee with these above aforementioned teachings from Pandurangarao in order to create a safe and user-friendly vehicle and user interface system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Lee’s vehicle and method of controlling the same with Pandurangarao’s system for identifying roadway obstacles based on vehicular data as “the requisite for active user interaction, may contribute to distracted driving leading to motor vehicle accidents which, in some instances, may cause injury and/or death.” (Pandurangarao: Background – 2nd paragraph) Combining Lee and Pandurangarao would create “systems and methods for determining roadway obstacles based on vehicular data without necessitating active user input during vehicle operation” (Pandurangarao: Background – 2nd paragraph), in order for drivers to “be apprised of such obstacles in advance of potential encounters.” (Pandurangarao: Background – 2nd paragraph)
Regarding Claim 10:
Lee in view of Pandurangarao, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
A computer program product, comprising commands that cause a user/vehicle interface to carry out the method steps of the method according to claim 1., (“control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller/control unit or the like” (Lee: Detailed Description – 33rd paragraph))
Regarding Claim 11:
Lee in view of Pandurangarao, as shown in the rejection above, discloses the limitations of claim 1. Lee further teaches:
A computer-readable medium on which the computer program product according to claim 10 is stored., (“control logic of the present invention may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller/control unit or the like” (Lee: Detailed Description – 33rd paragraph))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667       

/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667